Exhibit 99.1 www.cencosud.com | 2 Relevant Events ● Public Secondary Offering: on July 11th Cencosud announced the filing of the prospectus for a registered Public Secondary Offering through a process known as Subasta de Libro de Órdenes in compliance with the Chilean law and the rules of the Santiago Stock Exchange. On July 15th Inversiones Tano Limitada completed the offering of 170.6 million common shares of Cencosud, at a price of $1,750 per share or USD 8 per ADS, which represent 6% of total shares of the company. Cencosud did not receive any proceeds related to this offering. After the transaction, the Paulmann family holds 53.76% of the property of Cencosud. ● Sale of Non-Core Assets: ● In 2Q16 Cencosud registered the effect on results related to the sale of the 33% stake of Inmobiliaria Mall Viña del Mar S.A. at “Other gains (losses)” by 53,484 million and a corporate income tax of CLP 23,930 million, generating a net profit after taxes of CLP 29,554 million. ● As of June 30 2016 Cencosud has classified as assets held for sale 302 properties in Chile and a group of gas stations in Colombia, with a book value of CLP 41,328 million. During 2Q16, proceeds from the sale of 5 dispensable properties in Chile, were recognized the proceeds from the sale in “Sale of other businesses and properties” at “Other gains (losses)”. Book value of these assets is included in “Other gains and losses, net” within “Other gains (losses)” resulting in a net effect on results before taxes of CLP 653 million. ● Investment Grade Rating: on April 15th Fitch Ratings ratified Cencosud’s credit rating at BBB- with a Stable Outlook. On July 8th, Moody’s Investors Service reaffirmed Cencosud’s credit rating at Baa3, modifying the outlook to Stable. ● Program for the review of underperforming stores: as of June 2016, 19 stores were closed3 and a total of 32 stores were removed from the program due to improved performance. ● Openings: Format Flag Country Selling Space (sqm) Opening Date Home Improvement Easy Argentina Apr-16 Supermarkets Vea Argentina Jun-16 Supermarkets Wong Peru Jun-16 Financial Highlights 2Q16 (In millions of Chilean pesos as of June 30th, 2016) Second Quarter Six-Month, ended June 30th ∆% ∆% Net revenues -4.2
